Citation Nr: 0300127	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-43 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
polyarticular septic arthritis.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984 and from March 1986 to August 1988.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in August 1994 by the 
Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and a rating decision in August 
1999 by the Chicago, Illinois, VARO.

The Board notes that, in a statement received in August 
2001, the veteran withdrew her appeal on the issue of 
entitlement to service connection for rheumatoid 
arthritis.


REMAND

A hearing on appeal will be granted if an appellant or an 
appellant's representative acting on his or her behalf 
expresses a desire to appear in person.  See 38 C.F.R. 
§ 20.700 (2002).

On VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in August 1998, the veteran requested a hearing 
before a Member of the Board at the RO.    In a statement 
received in August 2002, the veteran's representative 
pointed out that the hearing requested by the veteran had 
not been scheduled and renewed the request for a hearing.  
As noted above, the veteran has a right to a hearing 
before a Member of the Board and, accordingly, this case 
is REMANDED to the RO for the following:

The RO should schedule the veteran to 
appear and testify at a personal 
hearing before a Member of the Board at 
the RO.

The purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran 
until she receives further notice.   The appellant has the 
right to submit additional evidence and argument on the 
matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




